DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Amendment
The Applicant’s Amendment filed on 10/04/2021 in which claims 1-12 and 14-16 have been amended and entered of record.

Response to Arguments
Applicant’s arguments on pages 8-10 of the Amendment have been fully considered but are moot in view of new ground(s) of rejection.  Please see the rejection below.  Applicant is also reminded that a claim must be interpreted in light of the specification without reading limitations into the claim.

Drawings
The drawings are objected to because Fig. 17 shows cable 116 carries AC power which indicates converter 1500 converting AC power to DC power; in addition, par. [0032] indicates 106 an AC generator “generator 106 to induce an alternating current (AC) in a stator of at least one generator 106” also indicate the generator is an AC generator, thus the converter 1500 is an AC to DC converter.  However, the DC output of the converter 1500 is directly connected to an AC/AC converter 1702.  Therefore, based on the drawing, the DC line is connected directly to an AC input of the AC/AC converter 1702.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities: 
Line 3 of the claim recites ““direct current link” should be “

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the amended line 3 of the claim recites “a generator configured to generate direct current (DC)”.  There is no disclosure for a direct current generator in the original specification.
Regarding claims 16-20, the claims are rejected due to the rejection of claim 15 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the amended line 6 of the claim recites “a DC interconnect coupled to the first BIIC and the BIIC”.  It is unclear which “the BIIC” it is.  For examination purpose, the phrase will be construed as “a DC interconnect coupled to the first BIIC and the second BIIC”.
Regarding claim 15, the amended line 3 of the claim recites “a generator configured to generate direct current (DC)”.  There is no disclosure for a direct current generator in the original specification. In addition, claim 17 recites “further comprising a generator rectifier coupled to the at least one BIIC” is an indication the generator is an AC generator.  For examination purpose, the phrase will be construed as “a generator configured to generate electric and convert to a direct current (DC)”
Regarding claims 16-20, the claims are rejected due to the rejection of claim 15 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al., US Patent Publication 2017/0129617; hereinafter “Shah”.
Regarding claim 1, Shah discloses an electric propulsion system (Fig. 2 and Fig. 4) for a vehicle (Fig. 4 is a propulsion system of an aircraft), the electric propulsion system comprising: 
at least one generator (Fig. 4, 306) configured to generate electric current (Fig. 4, generator 306 generate electric [0027]); 
at least one drive engine (Fig. 2, generator 306 required engine 110 as shown in Fig. 4 to generate electric) coupled to the at least one generator (Fig. 2, generator 306 required coupling to engine 110 as shown in Fig. 4 to generate electric); 
at least one electrical device (Fig. 4, 304), the at least one electrical device being a motor (Fig. 4, 304 is a motor); and 

Regarding claim 2, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the at least one BIIC comprises: 
a direct current (DC) link (Fig. 4, 412) configured to transmit the electric current to the at least one electrical device (Fig. 4, 412 supplies electric to 304); and 
at least a first BIIC (Fig. 4, 404) and a second BIIC (Fig. 4, 402), each of the first BIIC and the second BIIC comprising: 
a first DC line (Fig. 4 shows output of 404 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the positive output of the converter 404) coupled to the DC link (Fig. 4, 412); and 
a second DC line (Fig. 4 shows output of 404 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the negative output of the converter 404) coupled to the DC link (Fig. 4, 412), the electric propulsion system further comprising: 
a DC interconnect (Fig. 4, 412) coupled to and between the first BIIC (Fig. 4, 404) and second BIIC (Fig. 4, 402), the DC interconnect comprising a first DC bus (Fig. 4 positive output of 404 is a positive DC bus) coupled to and between the 
Regarding claim 3, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the electric propulsion system further comprising at least one generator rectifier (Fig. 4, 404 converting a sine wave to DC thus obviously is a rectifier [0027]) coupled to and between the at least one BIIC (Fig. 4, 402) and the at least one generator (Fig. 4, 306), the at least one generator comprising an alternating current (AC) generator (Fig. 4, 404 is an AC/DC converter indicate 306 is an AC generator), wherein the at least one BIIC comprises an AC line (Fig. 4, line between 306 and 404) configured to transmit the electric current generated by the at least one generator from the generator to the BIIC (Fig. 4, 306 is a generator thus generate electric current to the converter 404 and 402 [0027]).
Regarding claim 4, Shah discloses the electric propulsion system in accordance with Claim 3 above, Shah also discloses the AC generator further comprises at least a first AC generator (Fig. 4, 306) and a second AC generator (Fig. 4, 308); 
the at least one generator rectifier comprises at least a first generator rectifier (Fig. 4, 404) and a second generator rectifier (Fig. 4, 406); and 
the electric propulsion system further comprises at least one rectifier bus (Fig. 4, 412) coupled to and between the first generator rectifier (Fig. 4, 404) and the second generator rectifier (Fig. 4, 406).
Regarding claim 5, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses:
the vehicle is an aircraft [0012]; the electric propulsion system further comprises at least one fan (Fig. 2, 206; Fig. 4, 302) coupled to an aft portion of a fuselage (Fig. 2, 202) of the aircraft proximate a tail of the aircraft (Fig. 2, 206); 
the motor is coupled to the aft portion of the fuselage (Fig. 2, 208 is in the aft of the fuselage thus coupled to the aft of the fuselage); and 
the motor is configured to rotate the at least one fan in at least one of a clockwise and a counterclockwise direction to facilitate propulsion of the aircraft ([0018] [0023] “may be coupled to the aircraft 100 by a rotatable shaft 210 which is driven by the motor 208” indicates the fan either rotate a clockwise or a counterclockwise direction).
Regarding claim 6, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses:
the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2); and the at least one BIIC coupled to at least one of the following: 3Serial Number: 16/431,015 
a fuselage of the aircraft (Fig. 2, 202) proximate a wing of the aircraft (Fig. 2, 122); and 
an aft portion of a fuselage of the aircraft.
Regarding claim 7, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses:
the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2); and 
the at least one BIIC comprises at least one fore BIIC (Fig. 4, 404) and at least one aft BIIC (Fig. 4, 402) coupled together (Fig. 4, 404 and 402 are coupled together), 
the at least one fore BIIC coupled to a fuselage of the aircraft proximate a wing of the aircraft (Fig. 2, shows the propulsion system 202 near the wing and the 404 as shown in Fig. 4 is the first converter connected to the generator and is a part of the propulsion system, thus locate near the wing of the aircraft); and 
the at least one aft BIIC coupled to an aft portion of the fuselage (Fig. 2, shows the propulsion system 202 near the wing and the 402 as shown in Fig. 4 is the second converter connected to the motor, couple after the first converter toward the aft portion of the fuselage of the aircraft).  
Regarding claim 11, Shah discloses an electric vehicle propulsion system (Fig. 2 and Fig. 4) comprising: 320
a battery integrated isolated power converter (BIIC) (Fig. 4, battery 320 is integrated with converter 404/402 is configured to isolate by the switch 410, input of 404 is isolated from the output of 404) having an energy storage device (Fig. 4, battery 320) and configured to be coupled with a generator (Fig. 4, 306) that generates electric current (Fig. 4, generator 306 generate electric [0027]) and a fan motor of (Fig. 4, 304) a vehicle (Fig. 2), the BIIC configured to receive at least part of the electric current from the generator (Fig. 4, 404/402 and 302 receive electric current from 306) and store the at least part of the electric current in the energy storage device [0020] for powering the fan motor [0020] [0026], wherein the BIIC comprises: 
an alternating current (AC) line (Fig. 4, input of 404); and 
a direct current (DC) link (Fig. 4, input of 402); 
wherein the energy storage device (Fig. 4, 320) is coupled between the AC line 
Regarding claim 12, Shah discloses the electric vehicle propulsion system of claim 11 above, Shah also discloses the BIIC is a first BIIC (Fig. 4, 404), and further comprising: 
a second BIIC (Fig. 4, 406), each of the first and second BIICs including a DC line (Fig. 4 shows output of 404 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the positive and negative output of the converter 404) coupled to the DC link (Fig. 4, 412); 
a DC interconnect (Fig. 4, 412) coupled to the first BIIC (Fig. 4, 404) and the BIIC (Fig. 4, 402), the DC interconnect including a first DC bus  (Fig. 4, line connecting to positive output of 404 is a positive DC bus) coupled to the DC line of the first BIIC (Fig. 4, positive output of 404) and the DC line of the second BIIC (Fig. 4, positive input of 402), the DC interconnect also including a second DC bus (Fig. 4, line connecting to negative output of 404 is a negative DC bus) coupled to the DC line of the first BIIC (Fig. 4, negative output of 404) and the DC line of the second BIIC (Fig. 4, negative input of 402).
Regarding claim 13, Shah discloses the electric vehicle propulsion system of claim 11 above, Shah also discloses the electric vehicle propulsion system further comprising: a rectifier (Fig. 4, 404) coupled to the BIIC (Fig. 4, 404) and configured to be coupled to the generator (Fig. 4, 308).
Regarding claim 14, Shah discloses the electric vehicle propulsion system of claim 11 above, Shah also discloses the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2) and the BIIC is configured to supply AC to the fan motor for propelling the aircraft 
Regarding claim 15, Shah discloses an electric propulsion system for a vehicle, the electric propulsion system comprising: 
a generator (Fig. 4, 306) configured to generate direct current (DC) (Fig. 4, 306 generate power and the converter 404 converting AC power to DC power); 
a drive engine (Fig. 2, generator 306 required engine 110 as shown in Fig. 4 to generate electric) coupled to the generator (Fig. 2, generator 306 required coupling to engine 110 as shown in Fig. 4 to generate electric); 
an electrical device (Fig. 4, 304) configured to receive alternating current (AC) (Fig. 4, output of 402 is an AC power), wherein the electrical device is a motor (Fig. 4, 304); and 
at least one battery integrated isolated power converter (BIIC) (Fig. 4, battery 320 is integrated with converter 404/402 is configured to isolate by the switch 410, input of 404 is isolated from the output of 404), comprising an energy storage device (Fig. 4, battery 320), wherein the generator and the at least one BIIC are coupled (Fig. 4, 306 coupled converter 404/402), and wherein the at least one BIIC (Fig. 4, converter 404/402) and the electrical device (Fig. 4, 304) are coupled (Fig. 4, 304 coupled converter 404/402), 
wherein the at least one BIIC is configured to receive at least part of the DC generated by the generator (Fig. 4, 404/402 and 302 receive electric current from 306), convert the received DC to AC (Fig. 4, 404/402 and 302 receive electric current from 306), and transmit the AC to the electrical device (Fig. 4, 304).
Regarding claim 16, Shah discloses the electric propulsion system of claim 15 above, Shah also discloses the at least one BIIC comprises: 
a direct current link (Fig. 4, 412); and 
at least a first BIIC (Fig. 4, 404) and a second BIIC (Fig. 4, 406), each of the first BIIC and the second BIIC comprising: 
a first DC line (Fig. 4 shows outputs of 404 and 406 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the positive output of the converter 404) coupled to the DC link (Fig. 4, 412); and 
a second DC line (Fig. 4 shows outputs of 404 and 406 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the negative output of the converter 404 and 406) coupled to the DC link (Fig. 4, 412, the electric propulsion system further comprising: 
a DC interconnect (Fig. 4, 412) coupled to the first BIIC (Fig. 4, 404) and the second BIIC (Fig. 4, 406), the DC interconnect comprising a first DC bus (Fig. 4 positive output of 404 is a positive DC bus) coupled to the first DC line of the first BIIC (Fig. 4, positive output of 404) and the first DC line of the second BIIC (Fig. 4, positive input of 402), the DC interconnect further comprising a second DC bus (Fig. 4 negative output of 404 is a negative DC bus) coupled to the second DC line of the first BIIC (Fig. 4, negative output of 404) and the second DC line of the second BIIC (Fig. 4, negative input of 402).
Regarding claim 17, Shah discloses the electric propulsion system of claim 15 
Regarding claim 18, Shah discloses the electric propulsion system of claim 15 above, Shah also discloses the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2) and further comprising: 
a fan (Fig. 2, 206 and Fig. 4, 302) coupled to the aircraft (Fig. 2, 100); 
wherein the electrical device comprises a motor (Fig. 4, 304) coupled to and configured to rotate the fan to facilitate propulsion of the aircraft ([0018] [0023] “may be coupled to the aircraft 100 by a rotatable shaft 210 which is driven by the motor 208” indicates the fan is a part of the propulsion system to propel the aircraft).
Regarding claim 19, Shah discloses the electric propulsion system of claim 15 above, Shah also discloses the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2) and the at least one BIIC is coupled to at least one of: 
a fuselage of the aircraft proximate a wing of the aircraft (Fig. 2, shows the propulsion system 202 near the wing and the 404 as shown in Fig. 4 is the first converter connected to the generator and is a part of the propulsion system, thus locate near the wing of the aircraft), or 
an aft portion of the fuselage of the aircraft.
Regarding claim 20, Shah discloses the electric propulsion system of claim 15 above, Shah also discloses the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2) and the at least one BIIC comprises at least one fore BIIC (Fig. 2, shows the propulsion system .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Neuhaus et al., US Patent Publication 2016/0105030; hereinafter “Neuhaus”.
Regarding claim 9, Shah discloses the electric propulsion system in accordance with Claim 1 above, in the embodiment of Fig. 4, Shah does not disclose two AC/AC converters connected in series such as: the electric propulsion system further comprising at least one AC/AC power converter coupled to and between the at least one generator and the at least one BIIC, wherein: 
the electric propulsion system further comprising at least one AC line coupled to and between the at least one AC/AC power converter and the at least one electrical device; and 
the at least one BIIC coupled to the at least one AC line.  
However, in embodiment of Fig. 8, Shah discloses the electric propulsion system further comprising at least one AC/AC power converter (Fig. 8, 804) coupled to and between the at least one generator and the at least one BIIC (Fig. 8, 802), wherein: 
the electric propulsion system further comprising at least one AC line (Fig. 8, line that coupled between 804 and 802) coupled to and between the at least one AC/AC power converter (Fig. 8, 804) and the at least one electrical device (Fig. 8, 502); and 
the at least one BIIC coupled to the at least one AC line (Fig. 8, 802 is coupled to the 808 through AC line).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the embodiment of Fig. 4 to 
the electric propulsion system further comprising at least one AC/AC power converter coupled to and between the at least one generator and the at least one BIIC, wherein: 
the electric propulsion system further comprising at least one AC line coupled to and between the at least one AC/AC power converter and the at least one electrical device; and 
the at least one BIIC coupled to the at least one AC line.
Doing so would allow switching in an additional generator to supplement power to the motor when the demand power of the motor exceed the generator’s output power. 

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836